21-10529-shl         Doc 59      Filed 08/11/21 Entered 08/11/21 15:00:00        Main Document
                                              Pg 1 of 10




                                     101 Par k Av en ue, 2 8t h Fl o or
                                     New Yor k, Ne w Y or k 1 017 8
                                          Tel : (2 12 ) 643 - 70 00

 S. Jason Teele                                                                       The Legal Center
 Member                                                                            One Riverfront Plaza
 Direct Dial: 973-643-4779                                                           Newark, NJ 07102
                                                                                    Tel: (973) 643-7000
 Email: steele@sillscummis.com


August 11, 2021

VIA ECF

The Honorable Sean H. Lane
United States Bankruptcy Judge
One Bowling Green
New York 10004-1408

Re:       In re Ninety-Five Madison Company, L.P.
          Case No. 21-10529 (SHL)

Dear Judge Lane:

We represent Vitra, Inc. (“Vitra”), a creditor in the above-referenced chapter 11 case. On August
4, 2021, in response to the Debtor’s Motion Pursuant to 11 U.S.C. § 105(a) and Federal Rule of
Bankruptcy Procedure 9019(a) for Entry of an Order Approving a Stipulation and Agreement of
Compromise, Settlement, and Release (Docket No. 50) (the “Motion”), we submitted a letter to the
Court (Docket No. 56) raising concerns about the Debtor’s handling of tenant security deposits,
including Vitra’s security deposit. The Debtor responded to our letter on August 6, 2021 (Docket
No. 57), and supplemented its response on August 9, 2021 (Docket No. 58) (together, the “Debtor’s
Response”).

As stated in our August 4 letter, the Debtor refused to confirm that the Vitra security deposit was
held in trust as required by New York law. In addition, in January 2021, after Vitra garnished the
Debtor’s account at Rhinebeck Bank as part of its efforts to levy on its judgment, Debtor’s counsel
conceded that the Debtor commingled the security deposit with its funds when he advised Vitra’s
counsel that the security deposit was part of the monies that had been garnished.

The Debtor’s Response appears to confirm that more than half of Vitra’s security deposit was
converted by Rita Sklar, commingled, and then covered-up by an excuse furnished for the first
time more than 8 months after the fact. In addition, the Debtor’s Response raises more questions
than it answers, including:

         On June 19, 2020, Rita Sklar apparently converted $166,626.90 of Vitra’s security deposit
          when she transferred that amount from the Debtor’s M&T Bank account to an account
          (non-trust) at Rhinebeck Bank. It appears that RAS Property Management LLC (“RAS”)




8236376
21-10529-shl        Doc 59      Filed 08/11/21 Entered 08/11/21 15:00:00             Main Document
                                             Pg 2 of 10




Honorable Sean H. Lane
August 11, 2021
Page 2

          (“RAS”) had or may have had an interest in the Debtor’s account at Rhinebeck Bank.
          According to a Domestic Outgoing Wire Transfer Authorization Form1, attached hereto as
          Exhibit 1, the account ending in 8568 listed RAS as the owner of the account and shows
          RAS’s tax identification number (XX-XXXXXXX). See Exhibit 2 (excerpt from Debtor’s 2019
          Form K-1 showing RAS’s tax identification number). The Debtor’s TIN is XX-XXXXXXX.
          See id.; Voluntary Chapter 11 Petition (Docket No. 1). This discrepancy has not been
          explained.

         The alleged purpose for transferring $166,626.90 of Vitra’s security deposit to Rhinebeck
          Bank was:

                 . . . conditional payment of rent during the period of the
                 governmental shutdown due to the COVID-19 pandemic in March-
                 May 2020 which precluded construction work in the city. The
                 Settlement Agreement at Paragraph Twenty-three provides that rent
                 is not abated “to the extent Landlord is prevented from [installing
                 dunnage] by force majeure” and the Lease at Article 31 provides
                 that Landlord “may use, apply or retain the whole or any part of the
                 security so deposited in the extent required for the payment of any
                 rent or additional rent” without notice to Tenant.

          See Docket No. 57, Exhibit A. That excuse is too contrived to be credible. First, there is no
          basis for the excuse that the government shutdown prevented the Debtor from installing
          dunnage. The Debtor failed to complete the installation for nearly four years before the
          shutdown and for 15 months since the shutdown ended. The shutdown is an apparent post
          hoc excuse for the Debtor’s and Rita Sklar’s conduct. Second, the Debtor failed to notify
          Vitra at the time that it had unilaterally declared the shutdown a force majeure event. The
          January 19, 2021 e-mail from the Debtor’s former counsel was the first – and only – notice
          given to Vitra regarding this significant decision. Third, the amount of Vitra’s security
          deposit the Debtor allegedly applied to rent was not based on the amount of rent due under
          the lease for the duration of the alleged force majeure event. Once again, suspension of the
          rent abatement due to a force majeure event is an apparent fabrication invented to excuse
          the Debtor’s and Rita Sklar’s conduct. Finally, the January 19, 2021 e-mail states that
          Article 31 of the lease permits the Debtor to apply the security deposit to rent without notice
          to Vitra. However, Article 31 of the lease expressly requires Vitra to replenish any portion
          of the security deposit applied to unpaid rent “within five (5) days after demand” is made


1
        Vitra obtained this form through discovery from Rhinebeck Bank in the pre-petition state
court litigation after it was discovered that Rita Sklar was fraudulently transferring money from
the Debtor’s accounts to prevent Vitra from levying it to satisfy its judgment.



8236376
21-10529-shl        Doc 59     Filed 08/11/21 Entered 08/11/21 15:00:00           Main Document
                                            Pg 3 of 10




Honorable Sean H. Lane
August 11, 2021
Page 3

          and therefore clearly requires that notice be given whenever the Debtor applies any portion
          of the security deposit to rent.

         While it may be the case that $166,626.90 of Vitra’s security deposit is in an interest
          bearing account at Rhinebeck Bank, it does not appear that the funds are held in escrow as
          required by New York law, and it appears the funds are held in an account in which RAS
          may have an interest.

Lastly, the Debtor’s Response states that the Debtor complied with the discovery served by Vitra.
However, the Debtor did not produce the documents attached as Exhibits B, C and D to its August
6, 2021 response and Exhibit B to its August 9, 2021 response – the very documents that Vitra
requested and on which the Debtor now relies to argue there was no commingling, conversion or
other inappropriate conduct.

We look forward to addressing these issues with the Court at tomorrow’s hearing on the Motion.

Respectfully submitted,



S. Jason Teele


/enclosures

cc:       Charles E. Simpson, Esq. (via e-mail and CM/ECF)
          Richard C. Morrissey, Esq. (via e-mail and CM/ECF)
          Adam H. Friedman, Esq. (via e-mail and CM/ECF)




8236376
21-10529-shl   Doc 59   Filed 08/11/21 Entered 08/11/21 15:00:00   Main Document
                                     Pg 4 of 10




                                   EXHIBIT 1




8236376
21-10529-shl   Doc 59   Filed 08/11/21 Entered 08/11/21 15:00:00   Main Document
                                     Pg 5 of 10
21-10529-shl   Doc 59   Filed 08/11/21 Entered 08/11/21 15:00:00   Main Document
                                     Pg 6 of 10
21-10529-shl   Doc 59   Filed 08/11/21 Entered 08/11/21 15:00:00   Main Document
                                     Pg 7 of 10
21-10529-shl   Doc 59   Filed 08/11/21 Entered 08/11/21 15:00:00   Main Document
                                     Pg 8 of 10
21-10529-shl   Doc 59   Filed 08/11/21 Entered 08/11/21 15:00:00   Main Document
                                     Pg 9 of 10



                                   EXHIBIT 2




8236376
21-10529-shl   Doc 59   Filed 08/11/21 Entered 08/11/21 15:00:00   Main Document
                                     Pg 10 of 10
